EX-28.a.28 DFA INVESTMENT DIMENSIONS GROUP INC. ARTICLES SUPPLEMENTARY TO THE CHARTER DFA INVESTMENT DIMENSIONS GROUP INC., a Maryland corporation having its principal office in Baltimore, Maryland (hereinafter called the “Corporation”) and registered under the Investment Company Act of 1940, as amended (the “1940 Act”), as an open-end management investment company, hereby certifies, in accordance with the requirements of Section 2-208 and/or 2-208.1 of the Maryland General Corporation Law (the “MGCL”), to the State Department of Assessments and Taxation of Maryland that: FIRST:The total number of shares of capital stock which the Corporation is authorized to issue is Sixty Billion (60,000,000,000) shares of capital stock, with a par value of One Cent ($0.01) per share, having an aggregate par value of Six Hundred Million Dollars ($600,000,000).Currently, the Corporation’s authorized shares have been designated and classified into the following eighty-one Series: Series Designation Number of Shares U.S. Micro Cap Portfolio Institutional Shares The DFA One-Year Fixed Income Portfolio Shares The DFA Short-Term Government Portfolio Shares The United Kingdom Small Company Portfolio Institutional Shares The Japanese Small Company Portfolio Institutional Shares The Continental Small Company Portfolio Institutional Shares The DFA Intermediate Government Fixed Income Portfolio Shares The DFA Five-Year Global Fixed Income Portfolio Shares Asia Pacific Small Company Portfolio Institutional Shares The Large Cap International Portfolio Shares U.S. Small Cap Portfolio Shares U.S. Small Cap Value Portfolio Institutional Shares The U.S. Large Cap Value Portfolio Shares The DFA Real Estate Securities Portfolio Shares LWAS/DFA International High Book to Market Portfolio Shares The Emerging Markets Portfolio Shares DFA International Small Cap Value Portfolio Shares VA U.S. Large Value Portfolio Shares Series Designation Number of Shares VA Global Bond Portfolio Shares VA U.S. Targeted Value Portfolio Shares VA International Value Portfolio Shares VA International Small Portfolio Shares VA Short-Term Fixed Portfolio Shares Enhanced U.S. Large Company Portfolio Shares DFA Two-Year Global Fixed Income Portfolio Shares International Small Company Portfolio Shares Emerging Markets Small Cap Portfolio Institutional Shares U.S. Targeted Value Portfolio Shares Emerging Markets Value Portfolio Shares Tax-Managed U.S. Targeted Value Portfolio Shares Tax-Managed U.S. Small Cap Portfolio Shares Tax-Managed U.S. Marketwide Value Portfolio Shares Tax-Managed DFA International Value Portfolio Shares Tax-Managed U.S. Equity Portfolio Shares DFA Short-Term Municipal Bond Portfolio Institutional Shares Emerging Markets Core Equity Portfolio Shares U.S. Core Equity 1 Portfolio Shares U.S. Core Equity 2 Portfolio Shares U.S. Vector Equity Portfolio Shares International Core Equity Portfolio Shares Emerging Markets Social Core Equity Portfolio Shares DFA Inflation-Protected Securities Portfolio Shares DFA International Real Estate Securities Portfolio Shares DFA California Short-Term Municipal Bond Portfolio Institutional Shares T.A. U.S. Core Equity 2 Portfolio Institutional Shares CSTG&E U.S. Social Core Equity 2 Portfolio Shares CSTG&E International Social Core Equity Portfolio Shares U.S. Social Core Equity 2 Portfolio Shares 2 U.S. Sustainability Core 1 Portfolio International Sustainability Core 1 Portfolio DFA Selectively Hedged Global Fixed Income Portfolio Institutional Shares T.A. World ex U.S. Core Equity Portfolio Institutional Shares DFA Global Real Estate Securities Portfolio DFA International Value ex Tobacco Portfolio International Vector Equity Portfolio DFA Short-Term Extended Quality Portfolio Institutional Shares DFA Intermediate-Term Extended Quality Portfolio Institutional Shares DFA VA Global Moderate Allocation Portfolio Shares World ex U.S. Value Portfolio Shares DFA Commodity Strategy Portfolio Shares DFA California Intermediate-Term Municipal Bond Portfolio Institutional Shares DFA Investment Grade Portfolio Institutional Shares Dimensional Retirement Fixed Income Fund III Shares World Core Equity PortfolioShares Dimensional Retirement Fixed Income Fund I Shares Dimensional Retirement Fixed Income Fund II Shares Selectively Hedged Global Equity Portfolio Shares DFA World ex U.S. Government Fixed Income Portfolio Shares DFA Intermediate-Term Municipal Bond Portfolio Shares Global Fixed Income (GBP Hedge) Portfolio Shares World ex U.S. Targeted Value Portfolio Shares International Social Core Equity Portfolio Shares U.S. Large Cap Growth Portfolio Shares U.S. Small Cap Growth Portfolio Shares International Large Cap Growth Portfolio Shares International Small Cap Growth Portfolio Shares 3 World ex U.S. Core Equity Portfolio Shares U.S. Large Cap Equity Portfolio Shares DFA Short-Duration Real Return Portfolio Shares Dimensional Retirement Fixed Income Fund IV Shares DFA Municipal Real Return Portfolio Shares In addition, 9,100,000,000 shares of capital stock of the Corporation remain unallocated and undesignated. The shares of capital stock of the Corporation with a par value of One Cent ($0.01) per share allocated to the following Series: The DFA One-Year Fixed Income Portfolio Shares; The DFA Short-Term Government Portfolio Shares; The DFA Intermediate Government Fixed Income Portfolio Shares; The DFA Five-Year Global Fixed Income Portfolio Shares; The Large Cap International Portfolio Shares; U.S. Small Cap Portfolio Shares; The U.S. Large Cap Value Portfolio Shares; DFA International Small Cap Value Portfolio Shares; The DFA Real Estate Securities Portfolio Shares; The Emerging Markets Portfolio Shares; Enhanced U.S. Large Company Portfolio Shares; DFA Two-Year Global Fixed Income Portfolio Shares; International Small Company Portfolio Shares; U.S. Targeted Value Portfolio Shares; Emerging Markets Value Portfolio Shares; Emerging Markets Core Equity Portfolio Shares; U.S. Core Equity 1 Portfolio Shares; U.S. Core Equity 2 Portfolio Shares; U.S. Vector Equity Portfolio Shares; International Core Equity Portfolio Shares; DFA Inflation-Protected Securities Portfolio Shares; DFA International Real Estate Securities Portfolio Shares; U.S. Sustainability Core 1 Portfolio Shares; International Sustainability Core 1 Portfolio Shares; DFA VA Global Moderate Allocation Portfolio Shares; World Core Equity PortfolioShares; Dimensional Retirement Fixed Income Fund I Shares; Dimensional Retirement Fixed Income Fund II Shares; Dimensional Retirement Fixed Income Fund III Shares; Selectively Hedged Global Equity Portfolio Shares; 4 DFA World ex U.S. Government Fixed Income Portfolio Shares; DFA Intermediate-Term Municipal Bond Portfolio Shares; Global Fixed Income (GBP Hedge) Portfolio Shares; World ex U.S. Targeted Value Portfolio Shares; International Social Core Equity Portfolio Shares; U.S. Large Cap Growth Portfolio Shares; U.S. Small Cap Growth Portfolio Shares; International Large Cap Growth Portfolio Shares; International Small Cap Growth Portfolio Shares; World ex U.S. Core Equity Portfolio Shares; U.S. Large Cap Equity Portfolio Shares; DFA Short-Duration Real Return Portfolio Shares; Dimensional Retirement Fixed Income Fund IV Shares; and DFA Municipal Real Return Portfolio Shares; have been further subdivided into the following Classes: Classes Number of Shares The DFA One-Year Fixed Income Portfolio Shares – Institutional Class The DFA Short-Term Government Portfolio Shares – Institutional Class The DFA Intermediate Government Fixed Income Portfolio Shares – Institutional Class The DFA Five-Year Global Fixed Income Portfolio Shares – Institutional Class The Large Cap International Portfolio Shares – Institutional Class U.S. Small Cap Portfolio Shares – Institutional Class The U.S. Large Cap Value Portfolio Shares – Institutional Class The U.S. Large Cap Value Portfolio Shares – Class R25 DFA International Small Cap Value Portfolio Shares – Institutional Class DFA International Small Cap Value Portfolio Shares – Class R25 The DFA Real Estate Securities Portfolio Shares – Institutional Class The Emerging Markets Portfolio Shares – Institutional Class Enhanced U.S. Large Company Portfolio Shares – Institutional Class DFA Two-Year Global Fixed Income Portfolio Shares – Institutional Class 5 Classes Number of Shares International Small Company Portfolio Shares – Institutional Class U.S. Targeted Value Portfolio Shares – Institutional Class U.S. Targeted Value Portfolio Shares – Class R1 U.S. Targeted Value Portfolio Shares – Class R2 U.S. Targeted Value Portfolio Shares – Class R10 U.S. Targeted Value Portfolio Shares – Class R25 Emerging Markets Value Portfolio Shares – Institutional Class Emerging Markets Value Portfolio Shares – Class R2 Emerging Markets Value Portfolio Shares – Class R25 Emerging Markets Core Equity Portfolio Shares – Institutional Class Emerging Markets Core Equity Portfolio Shares – Class R25 U.S. Core Equity 1 Portfolio Shares – Institutional Class U.S. Core Equity 1 Portfolio Shares – Class R25 U.S. Core Equity 2 Portfolio Shares – Institutional Class U.S. Vector Equity Portfolio Shares – Institutional Class International Core Equity Portfolio Shares – Institutional Class International Core Equity Portfolio Shares – Class R25 DFA Inflation-Protected Securities Portfolio Shares – Institutional Class DFA Inflation-Protected Securities Portfolio Shares – Class R25 DFA International Real Estate Securities Portfolio Shares – Institutional Class U.S. Sustainability Core 1 Portfolio Shares – Institutional Class U.S. Sustainability Core 1 Portfolio Shares – Class R25 International Sustainability Core 1 Portfolio Shares – Institutional Class International Sustainability Core 1 Portfolio Shares – Class R25 DFA VA Global Moderate Allocation Portfolio Shares – Class L10 DFA VA Global Moderate Allocation Portfolio Shares – Institutional Class World Core Equity PortfolioShares – Institutional Class 6 Classes Number of Shares World Core Equity PortfolioShares – Class R10 World Core Equity PortfolioShares – Class R25 World Core Equity PortfolioShares – Class R40 Dimensional Retirement Fixed Income Fund I Shares – Institutional Class Dimensional Retirement Fixed Income Fund I Shares – Class R10 Dimensional Retirement Fixed Income Fund I Shares – Class R25 Dimensional Retirement Fixed Income Fund I Shares – Class R40 Dimensional Retirement Fixed Income Fund II Shares – Institutional Class Dimensional Retirement Fixed Income Fund II Shares – Class R10 Dimensional Retirement Fixed Income Fund II Shares – Class R25 Dimensional Retirement Fixed Income Fund II Shares – Class R40 Dimensional Retirement Fixed Income Fund III Shares – Institutional Class Dimensional Retirement Fixed Income Fund III Shares – Class R10 Dimensional Retirement Fixed Income Fund III Shares – Class R25 Dimensional Retirement Fixed Income Fund III Shares – Class R40 Selectively Hedged Global Equity Portfolio Shares– Institutional Class Selectively Hedged Global Equity Portfolio Shares – Class R10 Selectively Hedged Global Equity Portfolio Shares – Class R25 Selectively Hedged Global Equity Portfolio Shares – Class R40 DFA World ex U.S. Government Fixed Income Portfolio Shares – Institutional Class DFA World ex U.S. Government Fixed Income Portfolio Shares – Class R10 DFA World ex U.S. Government Fixed Income Portfolio Shares – Class R25 DFA World ex U.S. Government Fixed Income Portfolio Shares – Class R40 DFA Intermediate-Term Municipal Bond Portfolio Shares – 7 Classes Number of Shares Institutional Class DFA Intermediate-Term Municipal Bond Portfolio Shares – Class R10 DFA Intermediate-Term Municipal Bond Portfolio Shares – Class R25 DFA Intermediate-Term Municipal Bond Portfolio Shares – Class R40 Global Fixed Income (GBP Hedge) Portfolio Shares – Institutional Class World ex U.S. Targeted Value Portfolio Shares – Institutional Class International Social Core Equity Portfolio Shares – Institutional Class International Social Core Equity Portfolio Shares – Class R10 International Social Core Equity Portfolio Shares – Class R25 International Social Core Equity Portfolio Shares – Class R40 U.S. Large Cap Growth Portfolio Shares – Institutional Class U.S. Large Cap Growth Portfolio Shares – Class R10 U.S. Large Cap Growth Portfolio Shares – Class R25 U.S. Large Cap Growth Portfolio Shares – Class R40 U.S. Small Cap Growth Portfolio Shares – Institutional Class U.S. Small Cap Growth Portfolio Shares – Class R10 U.S. Small Cap Growth Portfolio Shares – Class R25 U.S. Small Cap Growth Portfolio Shares – Class R40 International Large Cap Growth Portfolio Shares – Institutional Class International Large Cap Growth Portfolio Shares – Class R10 International Large Cap Growth Portfolio Shares – Class R25 International Large Cap Growth Portfolio Shares – Class R40 International Small Cap Growth Portfolio Shares – Institutional Class International Small Cap Growth Portfolio Shares – Class R10 International Small Cap Growth Portfolio Shares – Class R25 International Small Cap Growth Portfolio Shares – Class R40 World ex U.S. Core Equity Portfolio Shares – Institutional Class 8 Classes Number of Shares World ex U.S. Core Equity Portfolio Shares – Class R10 World ex U.S. Core Equity Portfolio Shares – Class R25 World ex U.S. Core Equity Portfolio Shares – Class R40 U.S. Large Cap Equity Portfolio Shares – Institutional Class U.S. Large Cap Equity Portfolio Shares – Class R10 U.S. Large Cap Equity Portfolio Shares – Class R25 U.S. Large Cap Equity Portfolio Shares – Class R40 DFA Short-Duration Real Return Portfolio Shares – Institutional Class DFA Short-Duration Real Return Portfolio Shares – Class R10 DFA Short-Duration Real Return Portfolio Shares – Class R25 DFA Short-Duration Real Return Portfolio Shares – Class R40 Dimensional Retirement Fixed Income Fund IV Shares – Institutional Class Dimensional Retirement Fixed Income Fund IV Shares – Class R10 Dimensional Retirement Fixed Income Fund IV Shares – Class R25 Dimensional Retirement Fixed Income Fund IV Shares – Class R40 DFA Municipal Real Return Portfolio Shares – Institutional Class DFA Municipal Real Return Portfolio Shares – Class R10 DFA Municipal Real Return Portfolio Shares – Class R25 DFA Municipal Real Return Portfolio Shares – Class R40 SECOND:The Board of Directors of the Corporation has adopted resolutionsclassifying and allocating One Hundred Million (100,000,000) shares of the unallocated and unissued shares of capital stock with a par value of One Cent ($0.01) per share to the Series designated as the “DFA Municipal Bond Portfolio.” THIRD: Following the aforesaid classifications, allocations, and designations, from and after the Effective Time (as hereinafter defined), the Corporation has the authority to issue Sixty Billion (60,000,000,000) shares of capital stock, with a par value of One Cent ($0.01) per share, having an aggregate par value of Six Hundred Million Dollars ($600,000,000), which shares of capital stock have been designated and classified into the following eighty-two Series: 9 Series Designation Number of Shares U.S. Micro Cap Portfolio Institutional Shares The DFA One-Year Fixed Income Portfolio Shares The DFA Short-Term Government Portfolio Shares The United Kingdom Small Company Portfolio Institutional Shares The Japanese Small Company Portfolio Institutional Shares The Continental Small Company Portfolio Institutional Shares The DFA Intermediate Government Fixed Income Portfolio Shares The DFA Five-Year Global Fixed Income Portfolio Shares Asia Pacific Small Company Portfolio Institutional Shares The Large Cap International Portfolio Shares U.S. Small Cap Portfolio Shares U.S. Small Cap Value Portfolio Institutional Shares The U.S. Large Cap Value Portfolio Shares The DFA Real Estate Securities Portfolio Shares LWAS/DFA International High Book to Market Portfolio Shares The Emerging Markets Portfolio Shares DFA International Small Cap Value Portfolio Shares VA U.S. Large Value Portfolio Shares VA Global Bond Portfolio Shares VA U.S. Targeted Value Portfolio Shares VA International Value Portfolio Shares VA International Small Portfolio Shares VA Short-Term Fixed Portfolio Shares Enhanced U.S. Large Company Portfolio Shares DFA Two-Year Global Fixed Income Portfolio Shares International Small Company Portfolio Shares Emerging Markets Small Cap Portfolio Institutional Shares U.S. Targeted Value Portfolio Shares Emerging Markets Value Portfolio Shares Tax-Managed U.S. Targeted Value Portfolio Shares Tax-Managed U.S. Small Cap Portfolio Shares 10 Series Designation Number of Shares Tax-Managed U.S. Marketwide Value Portfolio Shares Tax-Managed DFA International Value Portfolio Shares Tax-Managed U.S. Equity Portfolio Shares DFA Short-Term Municipal Bond Portfolio Institutional Shares Emerging Markets Core Equity Portfolio Shares U.S. Core Equity 1 Portfolio Shares U.S. Core Equity 2 Portfolio Shares U.S. Vector Equity Portfolio Shares International Core Equity Portfolio Shares Emerging Markets Social Core Equity Portfolio Shares DFA Inflation-Protected Securities Portfolio Shares DFA International Real Estate Securities Portfolio Shares DFA California Short-Term Municipal Bond Portfolio Institutional Shares T.A. U.S. Core Equity 2 Portfolio Institutional Shares CSTG&E U.S. Social Core Equity 2 Portfolio Shares CSTG&E International Social Core Equity Portfolio Shares U.S. Social Core Equity 2 Portfolio Shares U.S. Sustainability Core 1 Portfolio International Sustainability Core 1 Portfolio DFA Selectively Hedged Global Fixed Income Portfolio Institutional Shares T.A. World ex U.S. Core Equity Portfolio Institutional Shares DFA Global Real Estate Securities Portfolio DFA International Value ex Tobacco Portfolio International Vector Equity Portfolio DFA Short-Term Extended Quality Portfolio Institutional Shares DFA Intermediate-Term Extended Quality Portfolio Institutional Shares DFA VA Global Moderate Allocation Portfolio Shares World ex U.S. Value Portfolio Shares DFA Commodity Strategy Portfolio Shares 11 Series Designation Number of Shares DFA California Intermediate-Term Municipal Bond Portfolio Institutional Shares DFA Investment Grade Portfolio Institutional Shares Dimensional Retirement Fixed Income Fund III Shares World Core Equity PortfolioShares Dimensional Retirement Fixed Income Fund I Shares Dimensional Retirement Fixed Income Fund II Shares Selectively Hedged Global Equity Portfolio Shares DFA World ex U.S. Government Fixed Income Portfolio Shares DFA Intermediate-Term Municipal Bond Portfolio Shares Global Fixed Income (GBP Hedge) Portfolio Shares World ex U.S. Targeted Value Portfolio Shares International Social Core Equity Portfolio Shares U.S. Large Cap Growth Portfolio Shares U.S. Small Cap Growth Portfolio Shares International Large Cap Growth Portfolio Shares International Small Cap Growth Portfolio Shares World ex U.S. Core Equity Portfolio Shares U.S. Large Cap Equity Portfolio Shares DFA Short-Duration Real Return Portfolio Shares Dimensional Retirement Fixed Income Fund IV Shares DFA Municipal Real Return Portfolio Shares DFA Municipal Bond Portfolio Shares In addition, 9,000,000,000 shares of capital stock of the Corporation remain unallocated and undesignated. The shares of capital stock of the Corporation with a par value of One Cent ($0.01) per share allocated to the following Series: The DFA One-Year Fixed Income Portfolio Shares; The DFA Short-Term Government Portfolio Shares; The DFA Intermediate Government Fixed Income Portfolio Shares; The DFA Five-Year Global Fixed Income Portfolio Shares; The Large Cap International Portfolio Shares; U.S. Small Cap Portfolio Shares; 12 The U.S. Large Cap Value Portfolio Shares; DFA International Small Cap Value Portfolio Shares; The DFA Real Estate Securities Portfolio Shares; The Emerging Markets Portfolio Shares; Enhanced U.S. Large Company Portfolio Shares; DFA Two-Year Global Fixed Income Portfolio Shares; International Small Company Portfolio Shares; U.S. Targeted Value Portfolio Shares; Emerging Markets Value Portfolio Shares; Emerging Markets Core Equity Portfolio Shares; U.S. Core Equity 1 Portfolio Shares; U.S. Core Equity 2 Portfolio Shares; U.S. Vector Equity Portfolio Shares; International Core Equity Portfolio Shares; DFA Inflation-Protected Securities Portfolio Shares; DFA International Real Estate Securities Portfolio Shares; U.S. Sustainability Core 1 Portfolio Shares; International Sustainability Core 1 Portfolio Shares; DFA VA Global Moderate Allocation Portfolio Shares; World Core Equity PortfolioShares; Dimensional Retirement Fixed Income Fund I Shares; Dimensional Retirement Fixed Income Fund II Shares; Dimensional Retirement Fixed Income Fund III Shares; Selectively Hedged Global Equity Portfolio Shares; DFA World ex U.S. Government Fixed Income Portfolio Shares; DFA Intermediate-Term Municipal Bond Portfolio Shares; Global Fixed Income (GBP Hedge) Portfolio Shares; World ex U.S. Targeted Value Portfolio Shares; International Social Core Equity Portfolio Shares; U.S. Large Cap Growth Portfolio Shares; U.S. Small Cap Growth Portfolio Shares; International Large Cap Growth Portfolio Shares; International Small Cap Growth Portfolio Shares; World ex U.S. Core Equity Portfolio Shares; U.S. Large Cap Equity Portfolio Shares; DFA Short-Duration Real Return Portfolio Shares; Dimensional Retirement Fixed Income Fund IV Shares; and DFA Municipal Real Return Portfolio Shares; have been further subdivided into the following Classes: Classes Number of Shares The DFA One-Year Fixed Income Portfolio Shares – Institutional Class The DFA Short-Term Government Portfolio Shares – Institutional Class 13 Classes Number of Shares The DFA Intermediate Government Fixed Income Portfolio Shares – Institutional Class The DFA Five-Year Global Fixed Income Portfolio Shares – Institutional Class The Large Cap International Portfolio Shares – Institutional Class U.S. Small Cap Portfolio Shares – Institutional Class The U.S. Large Cap Value Portfolio Shares – Institutional Class The U.S. Large Cap Value Portfolio Shares – Class R25 DFA International Small Cap Value Portfolio Shares – Institutional Class DFA International Small Cap Value Portfolio Shares – Class R25 The DFA Real Estate Securities Portfolio Shares – Institutional Class The Emerging Markets Portfolio Shares – Institutional Class Enhanced U.S. Large Company Portfolio Shares – Institutional Class DFA Two-Year Global Fixed Income Portfolio Shares – Institutional Class International Small Company Portfolio Shares – Institutional Class U.S. Targeted Value Portfolio Shares – Institutional Class U.S. Targeted Value Portfolio Shares – Class R1 U.S. Targeted Value Portfolio Shares – Class R2 U.S. Targeted Value Portfolio Shares – Class R10 U.S. Targeted Value Portfolio Shares – Class R25 Emerging Markets Value Portfolio Shares – Institutional Class Emerging Markets Value Portfolio Shares – Class R2 Emerging Markets Value Portfolio Shares – Class R25 Emerging Markets Core Equity Portfolio Shares – Institutional Class Emerging Markets Core Equity Portfolio Shares – Class R25 U.S. Core Equity 1 Portfolio Shares – Institutional Class U.S. Core Equity 1 Portfolio Shares – Class R25 U.S. Core Equity 2 Portfolio Shares – Institutional Class U.S. Vector Equity Portfolio Shares – Institutional Class International Core Equity Portfolio Shares – Institutional Class 14 Classes Number of Shares International Core Equity Portfolio Shares – Class R25 DFA Inflation-Protected Securities Portfolio Shares – Institutional Class DFA Inflation-Protected Securities Portfolio Shares – Class R25 DFA International Real Estate Securities Portfolio Shares – Institutional Class U.S. Sustainability Core 1 Portfolio Shares – Institutional Class U.S. Sustainability Core 1 Portfolio Shares – Class R25 International Sustainability Core 1 Portfolio Shares – Institutional Class International Sustainability Core 1 Portfolio Shares – Class R25 DFA VA Global Moderate Allocation Portfolio Shares – Class L10 DFA VA Global Moderate Allocation Portfolio Shares – Institutional Class World Core Equity PortfolioShares – Institutional Class World Core Equity PortfolioShares – Class R10 World Core Equity PortfolioShares – Class R25 World Core Equity PortfolioShares – Class R40 Dimensional Retirement Fixed Income Fund I Shares – Institutional Class Dimensional Retirement Fixed Income Fund I Shares – Class R10 Dimensional Retirement Fixed Income Fund I Shares – Class R25 Dimensional Retirement Fixed Income Fund I Shares – Class R40 Dimensional Retirement Fixed Income Fund II Shares – Institutional Class Dimensional Retirement Fixed Income Fund II Shares – Class R10 Dimensional Retirement Fixed Income Fund II Shares – Class R25 Dimensional Retirement Fixed Income Fund II Shares – Class R40 Dimensional Retirement Fixed Income Fund III Shares – Institutional Class Dimensional Retirement Fixed Income Fund III Shares – Class R10 Dimensional Retirement Fixed Income Fund III Shares – Class R25 Dimensional Retirement Fixed Income Fund III Shares – Class R40 Selectively Hedged Global Equity Portfolio Shares– Institutional Class 15 Classes Number of Shares Selectively Hedged Global Equity Portfolio Shares – Class R10 Selectively Hedged Global Equity Portfolio Shares – Class R25 Selectively Hedged Global Equity Portfolio Shares – Class R40 DFA World ex U.S. Government Fixed Income Portfolio Shares – Institutional Class DFA World ex U.S. Government Fixed Income Portfolio Shares – Class R10 DFA World ex U.S. Government Fixed Income Portfolio Shares – Class R25 DFA World ex U.S. Government Fixed Income Portfolio Shares – Class R40 DFA Intermediate-Term Municipal Bond Portfolio Shares – Institutional Class DFA Intermediate-Term Municipal Bond Portfolio Shares – Class R10 DFA Intermediate-Term Municipal Bond Portfolio Shares – Class R25 DFA Intermediate-Term Municipal Bond Portfolio Shares – Class R40 Global Fixed Income (GBP Hedge) Portfolio Shares – Institutional Class World ex U.S. Targeted Value Portfolio Shares – Institutional Class International Social Core Equity Portfolio Shares – Institutional Class International Social Core Equity Portfolio Shares – Class R10 International Social Core Equity Portfolio Shares – Class R25 International Social Core Equity Portfolio Shares – Class R40 U.S. Large Cap Growth Portfolio Shares – Institutional Class U.S. Large Cap Growth Portfolio Shares – Class R10 U.S. Large Cap Growth Portfolio Shares – Class R25 U.S. Large Cap Growth Portfolio Shares – Class R40 U.S. Small Cap Growth Portfolio Shares – Institutional Class U.S. Small Cap Growth Portfolio Shares – Class R10 U.S. Small Cap Growth Portfolio Shares – Class R25 U.S. Small Cap Growth Portfolio Shares – Class R40 International Large Cap Growth Portfolio Shares – Institutional Class International Large Cap Growth Portfolio Shares – Class R10 16 Classes Number of Shares International Large Cap Growth Portfolio Shares – Class R25 International Large Cap Growth Portfolio Shares – Class R40 International Small Cap Growth Portfolio Shares – Institutional Class International Small Cap Growth Portfolio Shares – Class R10 International Small Cap Growth Portfolio Shares – Class R25 International Small Cap Growth Portfolio Shares – Class R40 World ex U.S. Core Equity Portfolio Shares – Institutional Class World ex U.S. Core Equity Portfolio Shares – Class R10 World ex U.S. Core Equity Portfolio Shares – Class R25 World ex U.S. Core Equity Portfolio Shares – Class R40 U.S. Large Cap Equity Portfolio Shares – Institutional Class U.S. Large Cap Equity Portfolio Shares – Class R10 U.S. Large Cap Equity Portfolio Shares – Class R25 U.S. Large Cap Equity Portfolio Shares – Class R40 DFA Short-Duration Real Return Portfolio Shares – Institutional Class DFA Short-Duration Real Return Portfolio Shares – Class R10 DFA Short-Duration Real Return Portfolio Shares – Class R25 DFA Short-Duration Real Return Portfolio Shares – Class R40 Dimensional Retirement Fixed Income Fund IV Shares – Institutional Class Dimensional Retirement Fixed Income Fund IV Shares – Class R10 Dimensional Retirement Fixed Income Fund IV Shares – Class R25 Dimensional Retirement Fixed Income Fund IV Shares – Class R40 DFA Municipal Real Return Portfolio Shares – Institutional Class DFA Municipal Real Return Portfolio Shares – Class R10 DFA Municipal Real Return Portfolio Shares – Class R25 DFA Municipal Real Return Portfolio Shares – Class R40 FOURTH:The shares of capital stock designated, allocated and classified pursuant to these Articles Supplementary shall have such preferences, conversion and other rights, voting powers, restrictions, limitations as to dividends, qualifications and terms and conditions of redemption as are set forth in the Charter of the Corporation. 17 FIFTH:The shares aforesaid have been duly classified by the Board of Directors pursuant to authority contained in the Charter of the Corporation and, to the extent applicable, in accordance with Sections 2-105(c), 2-208 and/or 2-208.1 of the MGCL. SIXTH:These Articles Supplementary shall become effective at 8:00 a.m. Eastern Time on February 7, 2015 (the “Effective Time”). [signatures begin on next page] 18 IN WITNESS WHEREOF, DFA Investment Dimensions Group Inc. has caused these Articles Supplementary to be signed and acknowledged in its name and on its behalf by its Vice President and attested to by its Assistant Secretary on this 6th day of February, 2015; and its Vice President acknowledges that these Articles Supplementary are the act of DFA Investment Dimensions Group Inc., and she further acknowledges that, as to all matters or facts set forth herein which are required to be verified under oath, such matters and facts are true in all material respects to the best of her knowledge, information and belief, and that this statement is made under the penalties for perjury. ATTEST:DFA INVESTMENT DIMENSIONS GROUP INC. By:/s/ Valerie A. Brown By:/s/ Carolyn L. O Valerie A. Brown, Assistant SecretaryCarolyn L. O, Vice President 19
